Citation Nr: 0944759	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  95-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to 
August 1975, and again from November 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, among other things, denied 
the benefit sought on appeal.  This matter was previously 
before the Board on three occasions, the last time being in 
February 2006 when the claim was denied.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and, in May 2008, the Court 
vacated and remanded the issue for further development of the 
medical record.  As such, the appeal is properly before the 
Board.

The Board notes that its February 2006 decision also denied 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran appealed that 
portion of the decision as well, but the Court affirmed the 
denial.  Consequently, the issue is no longer on appeal 
before the Board.

It is important to point out at this juncture that while the 
Veteran had a hearing before the undersigned in May 2003, he 
chose not to give testimony on the issue of entitlement to 
service connection for a foot disorder (Transcript, p.2).  
Accordingly, the Veteran has provided no personal testimony 
on the issue remaining on appeal and the title page of this 
document does not reflect that a hearing was held.

The Veteran was granted service connection for urethral 
stricture and a noncompensable rating was assigned in October 
1996.  It appears that there may be a request for an increase 
in rating that has yet to be addressed by the RO.  As such, 
the matter is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran was treated for foot problems during his second 
period of service.  Specifically, he had complaints of corns 
on the outside of both feet in March 1977, pain in both feet 
in May 1977, and pain in his fifth toes in August 1977.  
There are notations of his having the wrong size safety shoes 
as well as having wide feet.  X-rays taken in August 1977 
were normal.  The Veteran was treated for athlete's foot in 
October 1977.  His feet were reported as normal at his 
separation examination in November 1978.

Post-service records do not reflect treatment for foot 
problems.  Most of the records associated with the claims 
folder are psychiatric evaluations and treatment notes.  In 
an extensive psychiatric evaluation report dated in January 
1991, the Veteran's post-service work history is detailed.  
The Veteran worked at the Long Beach Navy shipyard starting 
in 1980 and performed frequent heavy lifting as an electronic 
industrial control mechanic and related no problems 
whatsoever with his feet.  The only physical problems noted 
in that report are low back pain and headaches.

In April 2004, the Veteran's wife submitted a statement that 
she had known the Veteran for nineteen years and he had 
experienced pain and swelling in his feet over those years.  
She also stated that the Veteran had periodic peeling and raw 
skin on his feet which required the use of powders and creams 
to relieve the discomfort.

In April 2005, the Veteran underwent examination of his feet 
by a VA physician.  The examiner diagnosed bilateral foot 
strain and opined that it did not seem to be related to the 
diagnosis of athlete's foot during service.  Unfortunately, 
the examiner did not render an opinion as to any relationship 
between the diagnosed foot strain and the various other 
complaints of foot problems during service.  As such, the 
opinion is deemed inadequate for rating purposes and the 
claim must be remanded for another examination and medical 
nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a foot 
examination to determine the nature and 
etiology of current foot 
symptomatology.  The claims folder must 
be provided to the examiner and the 
examiner must specifically comment on 
the Veteran's complaints of corns and 
foot pain during service as well as his 
contention that his current foot 
disability is due to wearing safety 
shoes that were the wrong size during 
service.  The examiner is also 
requested to comment on the Veteran's 
post-service employment history that 
includes heavy lifting and no treatment 
of foot disabilities, and the 
statements of the Veteran and his wife 
that he has experienced periodic pain, 
swelling and peeling of the feet.  The 
examiner is to perform all necessary 
testing and render all appropriate 
diagnoses.  For each diagnosed 
disability, the examiner should state 
whether it is at least as likely as not 
that the disability was incurred in 
active service or as a consequence of 
active service.  A complete rational 
must be provided for each opinion 
expressed.  If the examiner is unable 
to provide an opinion, he/she should 
specifically state why an opinion 
cannot be expressed.  Saying that an 
opinion cannot be expressed without 
resorting to speculation without giving 
a reason why speculation is the only 
resort is not an adequate rationale.

2.	When the development requested has been 
completed, the case should be reviewed 
on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


